Exhibit 10.30

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement is entered into as of February 10, 2005, by and
between Pharsight Corporation (the “Borrower”) and Silicon Valley Bank (“Bank”).

 

1. DESCRIPTION OF EXISTING OBLIGATIONS: Among other Obligations which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, an Amended and Restated Loan and Security Agreement, dated May 24,
2004, as amended or modified from time to time, (the “Loan Agreement”). The Loan
Agreement provides for, among other things, a Committed Revolving Line in the
original principal amount of Three Million Dollars ($3,000,000) and Term Loan in
the original principal amount of One Million Eight Hundred Twenty Two Thousand
Nine Hundred Dollars ($1,822,900). Defined terms used but not otherwise defined
herein shall have the same meanings as set forth in the Loan Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Obligations.”

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement.

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the “Security Documents”. Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modification(s) to Loan Agreement.

 

  1. Section 2.1.3 entitled “Term Loan 2” is hereby incorporated to read as
follows:

 

  (a) Bank will make a Term Loan 2 available to Borrower.

 

  (b) Borrower will pay 36 equal installments of principal of $8,333.33 plus
interest (the “Term Loan 2 Payment”). Each Term Loan 2 Payment is payable on the
1st of each month during the term of the loan. Borrower’s final Term Loan 2
Payment, due on the Term Loan 2 Maturity Date, includes all outstanding Term
Loan 2 principal and accrued interest.

 

  2. Sub letter (a) (ii) under Section 2.4 entitled “Interest Rate, Payments” is
hereby amended in part to provide that effective as of the date hereof, Term
Loan and Term Loan 2 accrues interest at a per annum rate of 1.25 percentage
points above the Prime Rate.

 

  3. Section 4.2 entitled “Required Cash Collateral” is hereby amended in part
to provide that upon the occurrence of an Event of Default, Borrower shall
immediately deliver to Bank, for deposit with Bank, cash in the amount of at
least 105% of the then aggregate outstanding balances of the Term Loan and Term
Loan 2.

 

  4. The following defined terms under Section 13.1 entitled “Definitions” are
hereby amended and/or incorporated to read as follows:

 

“Credit Extension” is each Advance, Term Loan, Term Loan 2, or any other
extension of credit by Bank for Borrower’s benefit.

 

“Term Loan 2” a loan of up to $300,000.

 



--------------------------------------------------------------------------------

“Term Loan 2 Maturity Date” is February 1, 2008.

 

4. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

5. NO DEFENSES OF BORROWER. Borrower (and each guarantor and pledgor signing
below) agrees that, as of the date hereof, it has no defenses against paying any
of the Obligations.

 

6. PAYMENT OF LOAN FEE. Borrower shall pay Bank a fee in the amount of One
Thousand Five Hundred Dollars ($1,500) (“Loan Fee”) plus all out-of-pocket
expenses.

 

7. CONTINUING VALIDITY. Borrower (and each guarantor and pledgor signing below)
understands and agrees that in modifying the existing Indebtedness, Bank is
relying upon Borrower's representations, warranties, and agreements, as set
forth in the Existing Loan Documents. Except as expressly modified pursuant to
this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged and in full force and effect. Bank’s agreement to modifications
to the existing Obligations pursuant to this Loan Modification Agreement in no
way shall obligate Bank to make any future modifications to the Obligations.
Nothing in this Loan Modification Agreement shall constitute a satisfaction of
the Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by Bank in writing. Unless expressly released herein, no
maker, endorser, or guarantor will be released by virtue of this Loan
Modification Agreement. The terms of this paragraph apply not only to this Loan
Modification Agreement, but also to all subsequent loan modification agreements.

 

8. CONDITIONS. The effectiveness of this Loan Modification Agreement is
conditioned upon payment of the Loan Fee.

 

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:       BANK: PHARSIGHT CORPORATION       SILICON VALLEY BANK By:  

/s/ Cynthia Stephens

      By:  

/s/ Ron Kundich

Name:

 

Cynthia Stephens

     

Name:

 

Ron Kundich

Title:

 

Senior Vice President & Chief Financial Officer

     

Title:

 

Vice President

 



--------------------------------------------------------------------------------

LOGO [g29554img1.jpg]

 

SILICON VALLEY BANK

 

PRO FORMA INVOICE FOR LOAN CHARGES

 

BORROWER:

  PHARSIGHT CORPORATION       

LOAN OFFICER:

  Ron Kundich       

DATE:

  February 10, 2005            Loan Fee    $ 1,500.00     Documentation Fee    $
500.00     TOTAL FEE DUE    $ 2,000.00         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Please indicate the method of payment:

 

  ¨ A check for the total amount is attached.

 

  ¨ Debit DDA # __________________ for the total amount.

 

  ¨ Loan proceeds

 

/s/ Cynthia Stephens

 

February 14, 2005

Borrower

 

(Date)

/s/ Ron Kundich

 

February 14, 2005

Silicon Valley Bank

 

(Date)

Account Officer’s Signature

   

 